EXHIBIT 10.1










ASSET PURCHASE AGREEMENT




THIS AGREEMENT (the “Agreement”) is made and entered into as of this 29th day of
July  2006, by and between Greens Worldwide Incorporated, an Arizona corporation
(“Purchaser”) GRWW Nasdaq Bulletin Board, and ArEn Services, LLC a/k/a Champions
Golf Tour,  (“Seller”).




Background




Seller is engaged in the business of marketing, and operating a professional
sports golf tournament business  and owns certain assets and intellectual
property in connection with the business, (the “Business”).  Seller wishes to
sell, and Purchaser wishes to purchase all of the assets used in the Business
upon and subject to the terms and conditions set forth in this Agreement.




Agreement




Now, therefore, for and in consideration of the mutual representations,
warranties, covenants, and agreements contained herein and for other good and
valuable consideration, the receipt and legal sufficiency of which is hereby
acknowledged, the parties hereto agree:




Section 1.  PURCHASE AND SALE OF ASSETS




Section 1.1

Purchase of Assets.  On and subject to the terms and conditions of this
Agreement, Purchaser hereby purchases and Seller hereby sells, assigns, grants,
transfers, and conveys to Purchaser all of the right, title, and interest of
Seller in and to all of the assets of Seller used exclusively in the Business
(collectively, the “Purchased Assets”) free and clear of any and all liens,
claims, charges, security interests, and encumbrances as the same exist on the
Closing Date, as follows:




a.

All intellectual property, trade name, trade secrets, trademarks,  personnel
contracts, web site, strategic partnerships, sponsors, publications, operating
model, manuals, and all other confidential information relating to the Business;




b.

All current, past and future clients and players; and




c.

All assets as listed on the asset schedule attached as Exhibit A.




Section 1.2

Excluded Liabilities.  PURCHASER SHALL NOT ASSUME OR BE OR BECOME LIABLE FOR ANY
LIABILITY OR OBLIGATION OF SELLER, WHETHER KNOWN, UNKNOWN, ABSOLUTE, CONTINGENT,
OR OTHERWISE.  All liabilities of Seller are hereinafter referred to as
“Excluded Liabilities.”








1







--------------------------------------------------------------------------------

Section 2.  PURCHASE PRICE AND CLOSING




Section 2.1

Purchase Price.  The Purchase price for the Purchased Assets shall be Two
Hundred Thousand Dollars ($200,000) with $45,000 in the form of a cash payment
at closing and the balance of the purchase price in the form of GRWW restricted
common stock. The number of shares of GRWW common stock shall be determined by
dividing the 10 day average closing price of the stock for the ten days prior to
the closing of this transaction into the purchase price.  In addition, Purchaser
agrees to pay Seller additional consideration in the form of warrants for common
stock of Purchaser as follows: 25,000 shares of common stock of purchaser at a
price of $.50 per share and 25,000 shares at a price of $1.00, both expiring
December 31, 2006, 50,000 shares of common stock of Purchaser at a price of
$1.50 expiring 12-31-07 and 50,000 shares at a price of $2.00 expiring December
31, 2008.




Section 2.2

Time and Place of Closing.  The closing of the purchase and sale of the
Purchased Assets (the “Closing”) will be held at Chattanooga, Tennessee, no
later than August 9, 2006.  The effective time of the closing and the transfer
of the Purchased Assets to Purchaser is 12:00 a.m. on the Closing Date. The
closing of this transaction is subject to the completion of due diligence to the
satisfaction of the Purchaser, the execution of an employment agreement on
mutually agreeable terms between the newco and Ron Beaman,  and the delivery of
all required documentation to effect the transaction.




Section 2.3

Transfer Expenses.  Seller shall pay all sales and transfer taxes levied on the
transfer of the Purchased Assets, if any.  Ad valorem taxes, if any, relating to
the Purchased Assets shall be prorated as of the Closing Date.




Section 2.4

Allocation of Purchase Price.  The consideration paid for the Purchased Assets
shall be allocated among the Purchased Assets in accordance with the provisions
contained in Treasury Regulation Section 1.1060-1T(d).  The parties agree to be
bound by such allocation and to report the transaction contemplated herein for
federal income tax purposes in accordance with such allocation.  In furtherance
of the foregoing, the parties hereto agree to execute and deliver Internal
Revenue Service Form 8594 reflecting such allocation.




            Section 2.5

Condition Subsequent. Purchaser and Seller agree that the Purchaser will be
forming a new corporation as a wholly owned subsidiary (newco) which will be
named American Challenge Golf Tour, Inc. and that the assets being acquired by
purchaser shall be contributed to the new corporation to begin its operations.
Seller warrants to Purchaser that the business operations of the Seller have
ceased prior to the closing of this transaction.




Section 3.  REPRESENTATIONS AND WARRANTIES OF SELLER




For the purpose of inducing the Purchaser to purchase the Purchased Assets,
Seller represents and warrants to Purchaser as follows:




Section 3.1

Organization and Qualification.  Seller is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Texas and has all
corporate power and authority to conduct the Business, and to own, lease, or
operate the Purchased Assets in the places where the Business is conducted and
the Purchased Assets are owned, leased, or operated. 








2







--------------------------------------------------------------------------------

Section 3.2

Authority.  Seller has full power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby.  The execution, delivery,
and performance of this Agreement by Seller has been duly and validly authorized
and approved by all necessary action on the part of Seller.  This Agreement is
the legal, valid, and binding obligation of Seller enforceable against Seller in
accordance with its terms, except as enforceability may be limited by applicable
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting creditors’ rights generally, and to the exercise of
judi­cial discretion in accordance with general equitable principles.  Neither
the execution and delivery of the Agreement by Seller nor the consummation by
Seller of the transactions contemplated hereby will (i) violate Seller’s
Certificate of Incorporation or Bylaws, (ii) violate any pro­visions of law or
any order of any court or any governmental unit to which Seller is subject, or
by which any of the Purchased Assets are bound, or conflict with, result in a
breach of, or constitute a default under any indenture, mortgage, lease,
agreement, or other instrument to which Seller is a party or by which it or any
of the Purchased Assets are bound, or (iii) result in the creation of any lien,
charge, or encumbrance upon any of the Purchased Assets.




Section 3.3

Personal Property.   Seller has good and marketable title to all of its  Assets
free and clear of all liens, claims, charges, security interests, and other
en­cumbrances of any kind or of any nature.  The Purchased Assets include all
rights, properties, interest in properties, and assets necessary to permit
Purchaser to carry on the professional sports golf tournament Business as the
same has heretofore been previously conducted by Seller.




Section 3.4

Compliance with Laws.  Seller, to the best of its knowledge, is not subject to
any judgment, order, writ, injunction, or decree that adversely affects, or
might in the future reasonably be expected to adversely affect any of the
Purchased Assets or the Business.  Seller is, to the best of its knowledge, in
substantial compliance with all laws applicable to the Business and the
Purchased Assets, including without limitation, all laws related to zoning,
occupational safety, labor, wages, working hours, working conditions,
environmental protection, and fair business practices.  Seller, to the best of
its knowledge, has all permits, licenses, approvals, consents, and
authorizations which are required for the operation of Seller’s business under
federal, state, or local laws, rules, and regulations.




Section 3.5

Litigation.  Except as provided herein, there are no formal or informal
complaints, investigations, claims, charges, arbitration, grievances, actions,
suits, or proceedings pending, or to the knowledge of Seller threatened against
any of the Purchased Assets at law or in equity or admiralty, or before or by
any federal, state, municipal, or other governmental department, commission,
board, bureau, agency, or instrumentality, domestic or foreign which would
affect the purchased assets materially.  Seller is not subject to any order,
writ, injunction, or decree of any federal, state, municipal court, or other
governmental department, commission, board, bureau, agency, or instrumentality,
domestic or foreign, affecting the Purchased Assets.




Section 3.6

Brokers and Finders.   Seller has not incurred any obligation or liability to
any party for any brokerage fees, agent’s commissions, or finder’s fees in
connection with the transactions contemplated hereby.




Section 3.7

Governmental Approval and Consents.   Seller has obtained all governmental
approvals, authorizations, permits, and licenses required to permit the
operation of the Business as presently conducted.





3







--------------------------------------------------------------------------------




Section 4.  REPRESENTATIONS AND WARRANTIES OF PURCHASER




Purchaser hereby represents and warrants to Seller as follows:




Section 4.1

Organization and Qualification.   Purchaser is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Arizona
and has all necessary power and authority to conduct its business, to own,
lease, or operate its properties in the places where such business is conducted
and such properties are owned, leased, or operated. Purchaser is listed on the
OTC Bulletin Board under the symbol grww.




GRWW is a fully reporting entity to the Securities and Exchange Commission. GRWW
filings can be found at www.sec.gov.




Section 4.2

Authority.   Purchaser has full power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby.  The execution,
delivery, and performance of this Agreement by Purchaser has been duly and
validly authorized and approved by all necessary action on the part of
Purchaser, and this Agreement is the legal, valid, and binding obligation of
Purchaser enforceable against Purchaser in accordance with its terms, except as
enforceability may be limited by applicable equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally, and by the exercise of judicial discretion in
accordance with equitable principles.  Neither the execution and delivery of
this Agreement by Purchaser nor the consummation by Purchaser of the
transactions contemplated hereby will (i) violate Purchaser’s articles of
incorporation or bylaws, (ii) violate any pro­visions of law or any order of any
court or any governmental unit to which Purchaser is subject, or by which its
assets may be bound, or (iii) conflict with, result in a breach of, or
constitute a default under any indenture, mortgage, lease, agreement, or other
instrument to which Purchaser is a party or by which its assets or properties
may be bound.




Section 4.3

Litigation.   There is no suit, action, proceeding, claim or investigation
pending, or, to Purchaser’s knowledge, threatened, against Purchaser which would
prevent Purchaser from consummating the transactions contemplated by this
Agreement.




Section 4.4

Brokers and Finders.   Purchaser has not incurred any obligation or liability to
any party for brokerage fees, agent’s commissions, or finder’s fees in
connection with the transactions contemplated hereby.




Section 5.  Indemnification




For the purposes of this Section 5, the terms “Loss” and “Losses” shall mean any
and all demands, claims, actions or causes of action, assessments, losses,
damages, liabilities, costs, and expenses, including without limitation,
interest, penalties, and reasonable attorneys’ and other professional fees and
expenses.  All statements contained in any certificate, Exhibit or Schedule
delivered by or on behalf of Purchaser or Seller pursuant to this Agreement
shall be deemed representations and warranties hereunder by Purchaser or Seller,
as the case may be.  Any inspection, preparation, or compilation of information
or Schedules, or audit of the inventories, properties, financial condition, or
other matters relating to Seller conducted by or on behalf of Purchaser pursuant
to this Agreement shall in no way limit, affect, or impair the ability of
Purchaser to rely upon the representations, warranties, covenants, and
agreements of Seller set forth herein. 





4







--------------------------------------------------------------------------------




Section 5.1

Agreement of Seller to Indemnify Purchaser.




(a)

Subject to the terms and conditions of this Section 5, Seller hereby agrees to
indemnify, defend, and hold harmless Purchaser from, against, and in respect of
any and all Losses asserted against, relating to, imposed upon, or incurred by
Purchaser by reason of, resulting from, or based upon: (i) the inaccuracy or
untruth of any representation or warranty of Seller contained in or made
pursuant to this Agreement or in any certificate, Schedule, or Exhibit furnished
by Seller, in connection with the execution and delivery of this Agreement and
the closing of the transactions contemplated hereby, (ii) the breach by Seller
of any covenant or agreement made in or pursuant to this Agreement or any
agreement executed by Seller, and delivered to Purchaser in connection with the
Closing of the transactions contemplated hereby; and (iii) any Excluded
Liability including without limitation the failure to comply with the bulk sales
law.




(b)

Seller’s obligation to indemnify Purchaser for Losses is subject to the
condition that Seller shall have received notice of the Losses for which
indemnity is sought on or before December 31, 2007.  




(c)

Purchaser’s remedies against Seller for any Losses hereunder shall be
cumulative, and the exercise by Purchaser of its right to indemnification
hereunder shall not affect the right of Purchaser to exercise any other remedy
at law or in equity, to recover damages, or to obtain equitable or other relief,
provided, that Seller shall not be liable for damages in excess of the actual
damages suffered by Purchaser as a result of the act, circumstance, or condition
for which indemnification is sought.




Section 5.2

Agreement of Purchaser to Indemnify Seller.




(a)

Subject to the terms and conditions of this Section 5, Purchaser hereby agrees
to indemnify, defend, and hold harmless Seller from, against, for, and in
respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by Seller by reason of, resulting from or based upon: (i) the
inaccuracy or untruth of any representation or warranty of Purchaser, contained
in or made pursuant to this Agreement or in any certificate, Schedule, or
Exhibit furnished by Purchaser, in connection with the execution and delivery of
this Agreement or the closing of the transactions contemplated hereby, or (ii)
the breach by Purchaser of any covenant or agreement made in or pursuant to this
Agreement or any agreement executed by Purchaser, and delivered to Seller in
connection with the Closing of the transactions contemplated hereby.




(b)

Purchaser’s obligation to indemnify Seller for Losses is subject to the
condition that Purchaser shall have received notice of the Losses for which
indemnity is sought on or before December 31, 2007.




(c)

Seller’s remedies against Purchaser for any Losses hereunder shall be
cumulative, and the exercise by Seller of its right to indemnification hereunder
shall not affect the right of Seller to exercise any other remedy at law or in
equity, to recover damages, or to obtain equitable or other relief, provided,
that Purchaser shall not be liable for damages in excess of the actual damages
suffered by Seller as a result of the act, circumstance, or condition for which
indemnification is sought.





5







--------------------------------------------------------------------------------




SECTION 6.  Post Closing Matters




Section 6.1

Further Assurances.   From and after the date hereof, Seller agrees, without
further consideration, to execute and deliver promptly to Purchaser, such
further consents, waivers, assignments, endorsements, and other documents and
instruments, and to take all such further actions, as Purchaser may from time to
time reasonably request, with respect to the assignment, transfer, and delivery
to Purchaser of the Purchased Assets, and the fulfillment of any condition
precedent to the obligations of Purchaser that was waived by Purchaser in order
to close the transactions contemplated herein, and the consummation in full of
the transactions provided for herein.




Section 6.2

Definitions.  As used herein, the following capitalized terms are used with the
meanings thereafter ascribed:




“Affiliate” means any person or entity directly or indirectly Controlling,
Controlled by, or under common Control with Seller. 




“Area” means the United States, Canada, and Mexico.




“Competing Enterprise” means any person or entity that is substantially engaged
in the professional sports golf tournament Business.




“Control” means the power to direct the management and affairs of a person.




“Trade Secrets” means information of the Business which derives economic value,
actual or potential, from not being generally known and not being readily
ascertainable by proper means to other persons who can obtain economic value
from its disclosure or use and which is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy or confidentiality,
but shall not include Excluded Information.  Trade Secrets may include both
technical or non-technical data, including without limitation,  (a) any process,
machine, pattern, compilation, program, method, technique, formula, chemical
formula, composition of matter, or device which (1) is not generally known or
which the Seller, with respect to the Business has a reasonable basis to believe
may not be generally known, (2) is being used or studied by the Business and is
not described in a printed patent or in any literature already published and
distributed externally by Seller with respect to the Business, and (3) is not
readily ascertainable from inspection of a product of the Business; (b) any
engineering, technical, or product specifications including those of features
used in any current product of the Business or which may be so used, or the use
of which is contemplated in a future product of the Business; (c) any
application, operating system, communication system, or other computer software
(whether in source or object code) and all flow charts, algorithms, coding
sheets, routines, subroutines, compilers, assemblers, design concepts, test
data, documentation, or manuals related thereto, whether or not copyrighted,
patented, or patentable, related to or used in the Business;  or (d)
 information concerning the customers, suppliers, products, pricing strategies
of the Business, personnel assignments and policies of the Business, or matters
concerning the financial affairs and management of the Business; provided
however, that Trade Secrets shall not include any Excluded Information.  As used
herein, “Excluded Information” means information (i) which has been voluntarily
disclosed to the public by the Business, (ii) independently developed and
disclosed by parties other than the Business, or (iii) that otherwise enters the
public domain through lawful means or without misappropriation by Seller.

 





6







--------------------------------------------------------------------------------




Section 6.3

Trade Secrets.  Seller for itself and each Affiliate acknowledges and agrees
that all Trade Secrets related expressly to the Business, and all physical
embodiments thereof, are a part of the Purchased Assets are confidential to and
shall be and remain the sole and exclusive property of Purchaser.  Seller for
itself and each Affiliate agrees that all Trade Secrets related to the Business
will be held in trust and strictest confidence, that each Affiliate shall
protect such Trade Secrets from disclosure, and that each Affiliate will make no
use of such Trade Secrets without prior written consent of Purchaser.  The
obligations of confidentiality contained in this Section shall apply from the
date of this Agreement and with respect to all Trade Secrets at all times
thereafter, until such Trade Secret is no longer a trade secret under applicable
law.




Section 6.4

Remedies.  Seller for itself and any Affiliate covenants and agrees that
Purchaser by virtue of the consummation of the transactions contemplated by this
Agreement will be engaged in the Business in and throughout the Area, and that
great loss and irreparable damage would be suffered by Purchaser if Seller
should breach or violate any of the terms or provisions of the covenants and
agreements set forth in this Section.  Seller for itself and any Affiliate,
further acknowledges and agrees that each such covenant and agreement is
reasonably necessary to protect and preserve unto Purchaser the benefit of its
bargain in the acquisition of the Business, including, without limitation, the
good will thereof.  Therefore, in addition to all the remedies provided in this
Agreement, or available at law or in equity, Seller for itself and any Affiliate
jointly and severally agrees Purchaser shall be entitled to a temporary
restraining order and a permanent injunction to prevent a breach or contemplated
breach of any of the covenants or agreements of Seller contained in this Section
6.  The existence of any claim, demand, action, or cause of action of Seller
against Purchaser shall not constitute a defense to the enforcement by Purchaser
of any of the covenants or agreements herein whether predicated upon this
Agreement or otherwise, and shall not constitute a defense to the enforcement by
Purchaser of any of its rights hereunder.  




Section 6.5

Blue Penciling.  In the event that any one or more of the provisions, or parts
of any provisions, contained in this Agreement shall for any reason be held to
be invalid, illegal, or unenforceable in any respect by a court of competent
jurisdiction, the same shall not invalidate or otherwise affect any other
provision hereof, and the parties hereto agree that such provisions shall be
reformed to set forth the maximum limitations permitted under applicable law. 
Specifically, but without limiting the foregoing in any way, each of the
covenants of the parties to this Agreement contained herein shall be deemed and
shall be construed as a separate and independent covenant and should any part or
provision of any of such covenants be held or declared invalid by any court of
competent jurisdiction, such invalidity shall in no way render invalid or
unenforceable any other part or provision thereof or any other covenant of the
parties not held or declared invalid. 




Section 7.  General Provisions




Section 7.1

Bulk Sales Law Waiver.  Purchaser and Seller each agree to waive compliance by
the other with the provisions of the bulk sales law or comparable law of any
jurisdiction to extent that the same may be applicable to the transactions
contemplated by this Agreement.  Seller agrees to indemnify and hold Purchaser
harmless from and against any loss, damage, liability, cost, expense or claim
arising out of any failure to take any required actions under the bulk sales or
comparable law of any state.








7







--------------------------------------------------------------------------------

Section 7.2

Expenses.   Except as set forth in Section 2 hereof, all expenses incurred by
the parties hereto in connection with or related to the authorization,
preparation, and execution of this Agreement and the Closing of the transaction
contemplated hereby, including without limiting the generality of the foregoing,
all fees and expenses of agents, representatives, counsel, and accountants
employed by any such party, shall be borne solely and entirely by the party
which has incurred the same. 




Section 7.3

Assignment; Binding Effect.   This Agreement shall be binding upon the parties
hereto and their respective successors, permitted assigns and permitted
transferees.




Section 7.4

Headings.   The Section, subsection, and other headings in this Agreement are
inserted solely as a matter of convenience and for reference, and are not a part
of this Agreement.




Section 7.5

Counterparts.   This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one counterpart has been signed by each party and delivered to
the other party hereto.




Section 7.6

Governing Law.   This Agreement shall be construed under the laws of the State
of North Carolina.




Section 7.7

Partial Invalidity.   Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other
provisions of this Agreement, and this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision or provisions had never been
contained herein unless the deletion of such provision or provisions would
result in such a material change as to cause completion of the transactions
contemplated hereby to be unreasonable.




Section 7.8

Survival.  The covenants, representations, warranties, and agreements contained
herein shall survive the Closing of the transactions contemplated herein, for
the length of time that Purchaser or Seller, as the case may be, may assert an
indemnification claim for a breach or violation of such covenant,
representation, warranty, or agreement pursuant to Section 5 hereof.




Section 7.9

Arbitration.  Any controversy, dispute, or claim arising out of or relating to
this Agreement or a claimed default hereunder, other than requests for
injunctive relief or damages for a breach of a Restrictive Covenant including
without limitation Sections 6.2, 6.3, 6.4, and 6.5 hereof, shall be resolved by
arbitration in accordance with the rules of the American Arbitration Association
(the “AAA”), by which each party will be bound.








8







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has executed this Agreement, or caused
this Agreement to be executed on its behalf by its duly authorized officers, all
as of the Closing Date.













Greens Worldwide Incorporated

ArEn Services, LLC

An Arizona Corporation

A Texas Limited Liability Company







By:  /s/ R. Thomas Kidd                     

By:  /s/ Ron Beaman                          

Its COO

            Member





9





